Exhibit THESE WARRANTS AND THE SHARES OF COMMON STOCK THAT MAY BE PURCHASED ON THE EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.THESE WARRANTS AND THE SHARES OF COMMON STOCK THAT MAY BE PURCHASED ON THE EXERCISE HEREOF ARE BEING OFFERED AND SOLD FOR INVESTMENT.THESE WARRANTS AND THE SHARES OF COMMON STOCK ISSUED OR ISSUABLE UPON EXERCISE OF THESE WARRANTS ARE SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH IN SECTION 4 OF THIS WARRANT. WESTSIDE ENERGY CORPORATION WARRANTS FOR THE PURCHASE OF SHARES OF COMMON STOCK OF WESTSIDE ENERGY CORPORATION (A Nevada Corporation) VOID AFTER 5:00 P.M., CENTRAL STANDARD TIME, ON NOVEMBER 2, 2009 WARRANT NO. 2008-1 Westside Energy Corporation, a Nevada corporation (the "Company"), hereby certifies that Sterne, Agee & Leach, Inc. (together with its permitted assigns, the "Registered Holder"), is the holder of TWO HUNDRED SIXTY-FIVE THOUSAND (265,000) of the Company's Warrants (singly, a "Warrant," and collectively, the "Warrants") thus entitling it, subject to the terms set forth below, to purchase from the Company, at any time or from time to time on or after February 1, 2008 and on or before November 2, 2009 at not later than 5:00 p.m. (Central Standard Time), one share of Common Stock of the Company ("Common Stock") for each Warrant at a purchase price of $2.00 per share.The number of shares purchasable upon exercise of a Warrant, and the purchase price per share, each as adjusted from time to time pursuant to the provisions of this Warrant Certificate, are hereinafter referred to as the "Warrant Stock" and the "Purchase Price", respectively.This warrant agreement represents the residual warrants that were previously represented by a warrant agreement dated November 2, 2004 and that were not involved in a third party transfer leading to the execution of this warrant agreement. 1.
